DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a device for recovering a vehicle” in claims 1, 9 and 16.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claims 6 and 13 that “the recovery opening is disposed in a recovery portion of the continuous unitary plate that is angled downward” is indefinite. It appears from the drawings provided that the recovery opening is on a horizontal plane; however, the claim language indicates that the recovery opening is on an angled surface.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wanner (US Pat 3,869,061).
Regarding claim 1, Wanner discloses an underbody guard assembly 10, or “skid plate”, made from a continuous plate of material and having a plurality of mounting points 40 used to mount the underbody cover to an undercarriage of a vehicle and an opening on a projection 43 capable of receiving a device for recovering a vehicle (see annotated Figure 2 below).

    PNG
    media_image1.png
    650
    457
    media_image1.png
    Greyscale

Regarding claim 5, Wanner discloses a skid plate 10 with a reinforcing plate 34 attached proximate to the recovery opening (see annotated Figure 2 above).
Claims 1, 5 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradshaw et al. (US Pat 8,839,901).
Regarding claim 1, Bradshaw et al. disclose a skid plate 86 made from a continuous plate of material having a plurality of mounting points and a recovery opening capable of receiving a device for recovering a vehicle (see annotated Figure 1 below).

    PNG
    media_image2.png
    423
    517
    media_image2.png
    Greyscale

Regarding claim 5, Bradshaw et al. disclose a skid plate 86 with a reinforcing plate 88 proximate the recovery opening.
Regarding claim 16, Bradshaw et al. disclose a skid plate 86 made of a continuous plate of material with a plurality of mounting points, a recovery opening capable of receiving a device for recovering a vehicle and a plurality of vent openings capable of providing cooling for a component of the undercarriage of the vehicle (see annotated Figure 1 above).
Regarding claim 17, Bradshaw et al. disclose the plurality of vent openings are in an airflow region that has a substantially smooth surface. The vent openings are aligned to a cross breeze under the vehicle.
Regarding claim 18, Bradshaw et al. disclose a reinforcing plate 88 attached to the top surface of the continuous plate opposite the airflow region. The direction of the airflow region is opposite that of the reinforcing plate.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US Pat 4,974,866).
Regarding claim 1, Morgan discloses a skid plate 12 made from a continuous plate of material with mounting points 68 and an opening to receive ball shank 32 configured to receive a ball hitch for recovering a vehicle.
Regarding claim 6, as understood, Morgan discloses the opening to receive the ball shank 32 is disposed in a portion of the continuous plate 22 that is angled downward from other portions of the continuous plate 21.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US PG Pub 2015/0336615).
Regarding claim 1, Lim discloses a skid plate 100 comprised of a continuous unitary plate of material with a plurality of mounting points 110 for mounting the plate to an undercarriage of the vehicle and an opening proximate the outer edge and capable of receiving a device for recovering a vehicle (see annotated Figure 2 below).

    PNG
    media_image3.png
    307
    393
    media_image3.png
    Greyscale

Regarding claim 7, Lim discloses a skid plate 100 for a vehicle with an opening and an upwardly curved lip on the outer edge closest to the opening (see annotated Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wanner in view of Kringstad (US Pat 9,272,592).
Regarding claims 2 and 3, Wanner discloses a skid plate with an opening near the edge; however, Wanner does not disclose that the opening has a straight edge and a rounded edge in a substantially D-shape with the rounded edge closest to the outer edge.
Kringstad discloses a plate 20 mounted to an underbody of a vehicle with a substantially D-shaped opening 56 used to connect recovery equipment with the rounded edge closest to the outer edge of the plate 20.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the opening of Wanner with a straight edge and a rounded edge in a substantially D-shape with the rounded edge closes to the outer edge of the skid plate, as taught by Kringstad, to provide a secure hold for attachment of recovery equipment.
Claims 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wanner in view of Scharmueller (AT396911B).
Regarding claims 4 and 9, Wanner discloses a skid plate 10 made with a continuous plate of material with a recovery opening (shown in annotated Figure 2 above) capable of receiving a device for recovering a vehicle; however, Wanner fails to disclose a smooth edge liner wrapped around a peripheral edge of the recovery opening.
Scharmueller discloses a coupling housing 2 for a trailer coupling 1 used for recovering vehicles. The coupling housing 2 is lined by a substantially smooth damping liner 6 to mitigate noise and act as a shock absorber (see Paragraph 20, lines 147-148).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to line the edge of the recovery opening of Wanner with a substantially smooth liner, as taught by Scharmueller, to mitigate noise and damage to the recovery opening.
Regarding claim 12, Wanner, as modified by Scharmueller in claim 9, discloses a skid plate 10 with a reinforcing plate 34 attached proximate to the recovery opening.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wanner, as modified by Scharmueller in claim 9, in view of Kringstad.
Regarding claims 10 and 11, Wanner, as modified by Scharmueller in claim 9, discloses a skid plate with an opening near the edge; however, Wanner, as modified by Scharmueller in claim 9, does not disclose that the opening has a straight edge and a rounded edge in a substantially D-shape with the rounded edge closest to the outer edge.
Kringstad discloses a plate 20 mounted to an underbody of a vehicle with a substantially D-shaped opening 56 used to connect recovery equipment with the rounded edge closest to the outer edge of the plate 20.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the opening of Wanner, as modified by Scharmueller in claim 9, with a straight edge and a rounded edge in a substantially D-shape with the rounded edge closes to the .
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Colibert (US Pat 5,246,244).
Regarding claims 9 and 13, as understood, Morgan discloses a skid plate 12 made from a continuous plate of material with mounting points 68 and an opening to receive ball shank 32 configured to receive a ball hitch for recovering a vehicle; the opening to receive the ball shank 32 is disposed in a portion of the continuous plate 22 that is angled downward from other portions of the continuous plate 21.
Morgan fails to disclose an edge liner wrapped around at least a portion of a peripheral edge of the recovery opening.
Colibert discloses a skid plate 62 with an opening 66 configured to receive a ball hitch 14, or “recovery device.” The opening is lined with a ring 68, or edge liner, (see Figure 4) to receive the ball hitch (see Col. 4, lines 7-14) and protect the skid plate.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include an edge liner, as taught by Colibert, in the construction of the skid plate of Morgan to protect the skid plate from wear associated with connecting and removing the recovery device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al. in view of Takeda (US Pat 7,641,270).
Regarding claim 19, Bradshaw et al. disclose a skid plate 86 made of a continuous plate of material with a plurality of mounting points, a recovery opening capable of receiving a device for recovering a vehicle, a plurality of vent openings capable of providing cooling for a component of the undercarriage of the vehicle and a reinforcing plate 88 attached to a top surface of the continuous plate opposite a smooth surface airflow region.
Bradshaw et al. fail to disclose that the reinforcing plate includes one or more reinforcing beads.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the reinforcing plate of Bradshaw et al. with a reinforcing bead, as taught by Takeda, to enhance the proof stress of the member.
Allowable Subject Matter
Claims 8, 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable for reciting a skid plate made of a continuous unitary plate with a plurality of mounting points for mounting the plate to an undercarriage of a vehicle and a recovery opening near the outer edge of the continuous unitary plate and configured to receive a device for recovering a vehicle, wherein the outer edge of the plate near the opening has two upwardly curved lips separated by a notch aligned with the recovery opening.
Claim 14 would be allowable for reciting a skid plate made of a continuous unitary plate with a plurality of mounting points for mounting the plate to an undercarriage of a vehicle, a recovery opening near the outer edge of the continuous unitary plate and configured to receive a device for recovering a vehicle and an edge liner that is smooth and wrapped around at least a portion of the peripheral edge of the recovery opening, wherein the outer edge of the plate near the opening has at least one upwardly curved lip.
Claim 15 would be allowable because it is dependent on claim 14.
Claim 20 would be allowable for reciting a skid plate made from a continuous unitary plate of material with a plurality of mounting points for mounting the plate to an undercarriage of a vehicle, a recovery opening configured to receive a device for recovering a vehicle and a plurality of vent openings disposed on a transition between two levels of the continuous unitary plate to provide cooling for a component of the undercarriage of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimmell et al. (US PG Pub 2013/0200656) disclose an underbody panel assembly made of a continuous unitary plate with a plurality of mounting points. Kakiuchi et al. (US Pat 8,668,245) disclose an underfloor structure of a vehicle with drain openings on an inclined surface of the structure. Inagaki (US PG Pub 2014/0070562) discloses an undercover for a vehicle with a plurality of mounting points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph D. Pape/Primary Examiner, Art Unit 3612